DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-20 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Stevens (US 20150269372 A1).

Regarding Claim 1, Stevens discloses an information processing apparatus comprising a processor configured to 
acquire profile information for introducing a person ([0025]: FIG. 1B is an operational block diagram of a portable device for storing and transmitting user profile information; [0043]: the stored user profile can be used in a network application for match-making and/or finding others with similar interests), the profile information including at least one profile item ([0014]: The user may include general information about themselves, such as their occupation, background, etc. The user may also enter or provide links to information related to their financials, criminal records, medical, and religious records), 
acquire current, actual information of the person ([0043]: the present invention allows for user verification of their profile information by using scanners that scan the user's biometric for comparison to a pre-verified biometric of the user stored on either or all of the user's own computer, the central processor, or the other users' computers), and 
in response to a variance between the acquired current information and the acquired profile information satisfying a condition ([0040]: Thus, if a user is seeking a person that is six feet tall, but would not mind a few inches deviation, the user may assign six feet a weight of ten and lower weights to other acceptable heights [Being six feet tall corresponds to the acquired profile information satisfying a condition, a few inches deviation corresponds to the variance]), perform a process for reducing the variance ([0040]: Furthermore, users may set up multiple sought profiles, varying the type of characteristics sought, whether the characteristic must be verified and/or the weights assigned [assigning the weights correspond to the process for reducing the variance]. See also paras [0040]-[0043], and [0049]). 
 
Regarding Claim 2, Stevens discloses the information processing apparatus according to Claim 1, 
wherein the profile information includes property information indicating a property of the person ([0014]: The web page may also include a personal section that allows the user to input certain characteristics of themselves. These characteristic may describe the user, such as ethnicity, body type, hair and eye color, etc., and it may describe the user's hobbies, businesses in which they are engaged, etc.), and 
wherein the condition is satisfied when a difference between the property information in the profile information and current property information of the person is equal to or larger than a predetermined reference ([0049]: In one embodiment, the comparison software may compute a score for each comparison between one user's sought profile and another user's accessible profile…Users may specify in their user profiles a score under which they should not be indicated of a match. In addition, users may specify different minimum scores associated with different sought profiles [a match corresponds to a condition being satisfied, and the score corresponds to the reference]. See also paras [0040]-[0043]).

Regarding Claim 3, Stevens discloses the information processing apparatus according to Claim 2, 
wherein the property information is image information indicating an image of the person ([0007]: Specifically, with more traditional forms of identification, such as driver's licenses and credit cards, physical attributes such as a photo or signature can be used to verify that the holder of the identification card is in fact the owner of the card and the information related thereto; [0066]: Users store their profile containing any type of personal information or links to their person information, which may include physical descriptions), and 
wherein the condition is satisfied when a difference in feature amounts between the image indicated by the image information in the profile information and a current image of the person is equal to or larger than the reference ([0049]: In one embodiment, the comparison software may compute a score for each comparison between one user's sought profile and another user's accessible profile…Users may specify in their user profiles a score under which they should not be indicated of a match. In addition, users may specify different minimum scores associated with different sought profiles [a match corresponds to a condition being satisfied, and the score corresponds to the reference]. See also paras [0040]-[0043]).

Regarding Claim 4, Stevens discloses the information processing apparatus according to Claim 2, wherein the property information is body information indicating a numeric value related to a body of the person ([0036]: Each user profile stored in server 16 and/or a personal computer associated with the biometric of a particular user is associated with the biometric(s) of the particular user and a unique ID number that represents the particular user), and 
wherein the condition is satisfied when a difference between the body information in the profile information and current body information of the person is equal to or larger than the reference ([0049]: In one embodiment, the comparison software may compute a score for each comparison between one user's sought profile and another user's accessible profile…Users may specify in their user profiles a score under which they should not be indicated of a match. In addition, users may specify different minimum scores associated with different sought profiles [a match corresponds to a condition being satisfied, and the score corresponds to the reference]. See also paras [0040]-[0043]).

Regarding Claim 5, Stevens discloses the information processing apparatus according to Claim 2, wherein the property information is tendency information indicating a tendency of activities of the person ([0014]: The web page may also include a personal section that allows the user to input certain characteristics of themselves. These characteristic… may describe the user's hobbies, businesses in which they are engaged, etc. The user may also enter certain characteristics that they are looking for in others. This may be match-making characteristics or it may be characteristics related to a hobby of interest, etc.), and 
wherein the condition is satisfied when a difference between the tendency information in the profile information and current tendency information of the person is equal to or larger than the reference ([0049]: In one embodiment, the comparison software may compute a score for each comparison between one user's sought profile and another user's accessible profile…Users may specify in their user profiles a score under which they should not be indicated of a match. In addition, users may specify different minimum scores associated with different sought profiles [a match corresponds to a condition being satisfied, and the score corresponds to the reference]. See also paras [0040]-[0043]).

Regarding Claim 6, Stevens discloses the information processing apparatus according to Claim 2, wherein the property information is at least one of image information indicating an image of the person, body information indicating a numeric value related to a body of the person, or tendency information indicating a tendency of activities of the person ([0066]: Users store their profile containing any type of personal information or links to their person information, which may include physical descriptions; ([0036]: Each user profile stored in server 16 and/or a personal computer associated with the biometric of a particular user is associated with the biometric(s) of the particular user and a unique ID number that represents the particular user), and 
wherein the processor is configured to vary types of the process depending on types of the property information in the profile information ([0015]: Further, the a central processor may receive the selected desired characteristics input by each user and compare these desired characteristics with each user's information to identify user's having common interests; [0040]: Furthermore, users may set up multiple sought profiles, varying the type of characteristics sought, whether the characteristic must be verified and/or the weights assigned. User may then choose, on a case-by-case basis, the particular profile sought depending upon the particular environment, situation or application. See also paras [0047]-[0050]).

Regarding Claim 7, Stevens discloses the information processing apparatus according to Claim 3, wherein the property information is at least one of the image information indicating the image of the person, body information indicating a numeric value related to a body of the person, or tendency information indicating a tendency of activities of the person ([0066]: Users store their profile containing any type of personal information or links to their person information, which may include physical descriptions; ([0036]: Each user profile stored in server 16 and/or a personal computer associated with the biometric of a particular user is associated with the biometric(s) of the particular user and a unique ID number that represents the particular user)), and 
wherein the processor is configured to vary types of the process depending on types of the property information in the profile information ([0015]: Further, the a central processor may receive the selected desired characteristics input by each user and compare these desired characteristics with each user's information to identify user's having common interests; [0040]: Furthermore, users may set up multiple sought profiles, varying the type of characteristics sought, whether the characteristic must be verified and/or the weights assigned. User may then choose, on a case-by-case basis, the particular profile sought depending upon the particular environment, situation or application. See also paras [0047]-[0050]).

Regarding Claim 8, Stevens discloses the information processing apparatus according to Claim 4, wherein the property information is at least one of image information indicating an image of the person, the body information indicating the numeric value related to the body of the person, or tendency information indicating a tendency of activities of the person ([0066]: Users store their profile containing any type of personal information or links to their person information, which may include physical descriptions; ([0036]: Each user profile stored in server 16 and/or a personal computer associated with the biometric of a particular user is associated with the biometric(s) of the particular user and a unique ID number that represents the particular user), and 
wherein the processor is configured to vary types of the process depending on types of the property information in the profile information ([0015]: Further, the a central processor may receive the selected desired characteristics input by each user and compare these desired characteristics with each user's information to identify user's having common interests; [0040]: Furthermore, users may set up multiple sought profiles, varying the type of characteristics sought, whether the characteristic must be verified and/or the weights assigned. User may then choose, on a case-by-case basis, the particular profile sought depending upon the particular environment, situation or application. See also paras [0047]-[0050]).

Regarding Claim 9, Stevens discloses the information processing apparatus according to Claim 5, wherein the property information is at least one of image information indicating an image of the person, body information indicating a numeric value related to a body of the person, or the tendency information indicating the tendency of the activities of the person ([0066]: Users store their profile containing any type of personal information or links to their person information, which may include physical descriptions; ([0036]: Each user profile stored in server 16 and/or a personal computer associated with the biometric of a particular user is associated with the biometric(s) of the particular user and a unique ID number that represents the particular user), and 
wherein the processor is configured to vary types of the process depending on types of the property information in the profile information ([0015]: Further, the a central processor may receive the selected desired characteristics input by each user and compare these desired characteristics with each user's information to identify user's having common interests; [0040]: Furthermore, users may set up multiple sought profiles, varying the type of characteristics sought, whether the characteristic must be verified and/or the weights assigned. User may then choose, on a case-by-case basis, the particular profile sought depending upon the particular environment, situation or application. See also paras [0047]-[0050]).

Regarding Claim 10, Stevens discloses the information processing apparatus according to Claim 2, wherein the processor is configured to determine a tendency of change in the property information, and change the reference based on the determined tendency of change ([0038]: Thus, users may tailor multiple profiles according to what they believe other users are seeking, and may choose the profile to allow other users to access depending upon the environment, situation, or application. See also paras [0048]-[0050]).

Regarding Claim 11, Stevens discloses the information processing apparatus according to Claim 3, wherein the processor is configured to determine a tendency of change in the property information, and change the reference based on the determined tendency of change ([0038]: Thus, users may tailor multiple profiles according to what they believe other users are seeking, and may choose the profile to allow other users to access depending upon the environment, situation, or application. See also paras [0048]-[0050]).

Regarding Claim 12, Stevens discloses the information processing apparatus according to Claim 4, wherein the processor is configured to determine a tendency of change in the property information, and change the reference based on the determined tendency of change ([0038]: Thus, users may tailor multiple profiles according to what they believe other users are seeking, and may choose the profile to allow other users to access depending upon the environment, situation, or application. See also paras [0048]-[0050]).

Regarding Claim 13, Stevens discloses the information processing apparatus according to Claim 5, wherein the processor is configured to determine a tendency of change in the property information, and change the reference based on the determined tendency of change ([0038]: Thus, users may tailor multiple profiles according to what they believe other users are seeking, and may choose the profile to allow other users to access depending upon the environment, situation, or application. See also paras [0048]-[0050]).

Regarding Claim 14, Stevens discloses the information processing apparatus according to Claim 6, wherein the processor is configured to determine a tendency of change in the property information, and change the reference based on the determined tendency of change ([0038]: Thus, users may tailor multiple profiles according to what they believe other users are seeking, and may choose the profile to allow other users to access depending upon the environment, situation, or application. See also paras [0048]-[0050]).

Regarding Claim 15, Stevens discloses the information processing apparatus according to Claim 7, wherein the processor is configured to determine a tendency of change in the property information, and change the reference based on the determined tendency of change ([0038]: Thus, users may tailor multiple profiles according to what they believe other users are seeking, and may choose the profile to allow other users to access depending upon the environment, situation, or application. See also paras [0048]-[0050]).

Regarding Claim 16, Stevens discloses the information processing apparatus according to Claim 8, wherein the processor is configured to determine a tendency of change in the property information, and change the reference based on the determined tendency of change ([0038]: Thus, users may tailor multiple profiles according to what they believe other users are seeking, and may choose the profile to allow other users to access depending upon the environment, situation, or application. See also paras [0048]-[0050]).

Regarding Claim 17, Stevens discloses the information processing apparatus according to Claim 9, wherein the processor is configured to determine a tendency of change in the property information, and change the reference based on the determined tendency of change ([0038]: Thus, users may tailor multiple profiles according to what they believe other users are seeking, and may choose the profile to allow other users to access depending upon the environment, situation, or application. See also paras [0048]-[0050]).

Regarding Claim 18, Stevens discloses the information processing apparatus according to Claim 1, wherein the process is a notification process for the person ([0043]: The central processor may compare the users' profiles to other users' preferences and determine like interest. These users are then notified concerning matches and may be provided with the matching user's information).

Regarding Claim 19, Stevens discloses the information processing apparatus according to Claim 1, wherein the process is a presenting process for presenting, to the person, options of information for an update of the profile information ([0014]: More specifically, the system and method of the present invention allows a user to enter various information concerning themselves into a web-page for access and display via the Internet or an intranet; ([0039]: Any information users enter and store in their profiles may be changed at any time by the users via the personal computers 14 in the same manner as described hereinabove and/or via the portable user devices, as described herein below. See also para [0035] –[0038]).

Regarding Claim 20, Stevens discloses the information processing apparatus according to Claim 1, wherein the process is an update process for updating the profile information to the current information of the person ([0039]: Any information users enter and store in their profiles may be changed at any time by the users via the personal computers 14 in the same manner as described hereinabove and/or via the portable user devices, as described herein below; [0066]: Each transaction may be recorded in the memory 46 of the devices and/or a remote server that is in communication with the network 12 and, following each transaction, the user profiles may be updated accordingly, (see step 138)).




Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SHIRLEY D. HICKS whose telephone number is (571)272-3304.  The examiner can normally be reached on Mon - Fri 7:30 - 4:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Fred Ehichioya can be reached on (571) 272-4034.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/S.D.H./Examiner, Art Unit 2168         

/IRETE F EHICHIOYA/Supervisory Patent Examiner, Art Unit 2168